Order entered January 9, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01298-CR

                        MONTREAX CANTREL WALTON, Appellant

                                                 V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F18-55149-J

                                            ORDER
        The reporter’s record was due on October 29, 2018. By order dated December 20, 2018,
we ordered court reporter Kimberly Xavier to file the reporter’s record by January 2, 2019. The
following day, Ms. Xavier notified the Court she had not filed a reporter’s record because none
had been requested. On January 3, 2019, a supplemental clerk’s record was filed containing the
trial court’s appointment of appellate counsel and the written request for a reporter’s record.
        We ORDER the complete reporter’s record filed BY FEBRUARY 4, 2019.                        We
DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis, Presiding Judge,
Criminal District Court No. 3; Kimberly Xavier, court reporter, Criminal District Court No. 3;
and to counsel for all parties.
                                                       /s/   LANA MYERS
                                                             JUSTICE